Exhibit 10.1

 

EXECUTION VERSION

 

AGREEMENT

 

This Agreement (this “Agreement”) is made and entered into as of October 1, 2017
by and between Tuesday Morning Corporation, a Delaware corporation (the
“Company”), Jeereddi II, LP (“Jeereddi II”), Purple Mountain Capital Partners
LLC (“PMCP”) and the entities and natural persons set forth in the signature
pages hereto (together with Jeereddi II and PMCP, the “Jeereddi/PMCP Group”)
(each of the Company and the Jeereddi/PMCP Group, a “Party” to this Agreement,
and collectively, the “Parties”).

 

RECITALS

 

WHEREAS, as of the date hereof, the Jeereddi/PMCP Group is deemed to
beneficially own shares of Common Stock of the Company (the “Common Stock”)
totaling, in the aggregate, 1,066,688 shares (the “Shares”), or approximately
2.32%, of the Common Stock issued and outstanding on the date hereof;

 

WHEREAS, Jeereddi II is agreeing to irrevocably withdraw the notice of
stockholder nomination of individuals for election as directors at the Company’s
2017 annual meeting of stockholders (the “2017 Annual Meeting”) submitted to the
Company on August 18, 2017 and its letter demanding to inspect the books,
records and documents of the Company pursuant to Section 220 of the Delaware
General Corporation Law submitted to the Company on September 25, 2017;

 

WHEREAS, as of the date hereof, the Company and the members of the Jeereddi/PMCP
Group have determined to come to an agreement relating to the composition of the
Board of Directors of the Company (the “Board”) and as to certain other matters,
as provided in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

 

1.                                           Nomination and Election of
Directors; Related Agreements.

 

(a)                                 Nomination of the New Director. Promptly
following the execution of this Agreement, the Board shall take all necessary
actions to (i) accept the retirement of one of the members of the Board (the
“Retiring Director”), effective as of the date of the Company’s 2017 Annual
Meeting, and (ii) nominate James T. Corcoran (the “New Director”) to stand for
election as a director of the Company at the 2017 Annual Meeting. Promptly
following the execution of this Agreement, the Board shall take all necessary
actions to withdraw the nomination of the Retiring Director and to nominate the
New Director for election at the 2017 Annual Meeting, including the amendment of
its proxy materials for the 2017 Annual Meeting. The Company will provide the
Jeereddi/PMCP Group with a reasonable opportunity to review and comment on the
amended proxy materials prior to filing such materials with the Securities and
Exchange Commission. In the event the New Director is unable to serve as a
director, resigns as a director  or is removed during the Standstill Period, and
so long as the Jeereddi/PMCP Group meets the Minimum Ownership Threshold (as
defined below) at such time, the Jeereddi/PMCP Group shall have the right to
recommend a replacement director to the Board, and the Board shall appoint such
replacement director to the Board, provided such replacement director is
“independent” pursuant to the SEC and NASDAQ listing standards, and is not an
Affiliate or Associate (as such terms are defined below) of the Jeereddi/PMCP
Group, and such replacement director shall be mutually agreed upon by the
Company and the Jeereddi/PMCP Group, in good faith, with the Company’s agreement
not to be unreasonably withheld. The Board will recommend, support and solicit
proxies for the election of the New Director in the same manner as for any other
nominees of the Company at the 2017 Annual Meeting.

 

(b)                                 If the New Director is elected by the
stockholders at the 2017 Annual Meeting to serve on the Board, promptly
following the New Director’s election, the Board shall take all necessary
actions to appoint the New Director to the Nominating and Governance Committee
and to such other committees and subcommittees of the Board as the Board shall
deem appropriate.

 

--------------------------------------------------------------------------------


 

(c)                                  If at any time the Jeereddi/PMCP Group
ceases to collectively beneficially own a “net long position” (as such term is
defined in Rule 14e-4 of the Securities Exchange Act of 1934, as amended, or the
rules or regulations promulgated thereunder (the “Exchange Act”)) of at least
533,344 shares of the Company’s Common Stock (subject to adjustment for stock
splits, reclassifications, combinations and similar adjustments), (the “Minimum
Ownership Threshold”), the New Director will immediately offer his letter of
resignation for consideration by the Board and all applicable committees and
subcommittees thereof.

 

(d)                                 Withdrawal of Nominations and Section 220
Demand.  Jeereddi II hereby (i) irrevocably withdraws the notice of stockholder
nomination of individuals for election as directors at the 2017 Annual Meeting
submitted to the Company on August 18, 2017, and (ii) irrevocably withdraws its
letter demanding to inspect the books, records and documents of the Company
pursuant to Section 220 of the Delaware General Corporation Law submitted to the
Company on September 25, 2017.

 

(e)                                       Additional Agreements.

 

(i)                                     Each member of the Jeereddi/PMCP Group
agrees that it will cause its controlled Affiliates and controlled Associates to
comply with the terms of this Agreement and shall be responsible for any breach
of this Agreement by any such controlled Affiliate or Associate. As used in this
Agreement, the terms “Affiliate” and “Associate” shall have the respective
meanings set forth in Rule 12b-2 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, or the
rules or regulations promulgated thereunder (the “Exchange Act”) and shall
include all persons or entities that at any time during the term of this
Agreement become Affiliates or Associates of any person or entity referred to in
this Agreement.

 

(ii)                                  Upon execution of this Agreement, each
member of the Jeereddi/PMCP Group hereby agrees that it will not, and that it
will not permit any of its controlled Affiliates or Associates to, (1) nominate
or recommend for nomination any person for election at the 2017 Annual Meeting
and the 2018 annual meeting of stockholders (the “2018 Annual Meeting”),
directly or indirectly, (2) submit any proposal for consideration at, or bring
any other business before, the 2017 Annual Meeting or the 2018 Annual Meeting,
directly or indirectly, or (3) initiate, encourage or participate in any
“withhold” or similar campaign with respect to the 2017 Annual Meeting or the
2018 Annual Meeting, directly or indirectly. No member of the Jeereddi/PMCP
Group shall publicly or privately encourage or support any other stockholder to
take any of the actions described in this Section 1(e)(ii).

 

(iii)                               Each member of the Jeereddi/PMCP Group
agrees that it will appear in person or by proxy at the 2017 Annual Meeting and
the 2018 Annual Meeting and vote all shares of Common Stock of the Company
beneficially owned by the Jeereddi/PMCP Group at such meeting (x) in favor of
the election of the director nominees recommended by the Board, (y) in favor of
the ratification of the appointment of the Company’s independent registered
public accounting firm for the fiscal year ending June 30, 2017, or June 30,
2018, as applicable, and (z) in accordance with the Board’s recommendation with
respect to the Company’s “say-on-pay” proposal; provided, however, that to the
extent that the recommendation of both Institutional Shareholder Services Inc.
(“ISS”) and Glass Lewis & Co., LLC (“Glass Lewis”) differs from the Board’s
recommendation with respect to any matter other than nominees for election as
directors to the Board, the Jeereddi/PMCP Group shall have the right to vote in
accordance with the recommendation of ISS and Glass Lewis with respect to such
matters.

 

(iv)                              Prior to appointment to the Board, and in a
form and substance acceptable to the Company, the New Director will promptly
submit to the Company (i) a fully completed copy of the Company’s standard
director & officer questionnaire and other reasonable and customary director
qualification and onboarding documentation required by the Company in connection
with the appointment or election of new Board members, (ii) a written
acknowledgement that the New Director agrees to be bound by all lawful policies,
codes and guidelines applicable to all directors of the Company, including those
regarding confidentiality, as such may be amended from time to time, and
(iii) an irrevocable resignation letter pursuant to which the New Director will
immediately offer

 

2

--------------------------------------------------------------------------------


 

to resign from the Board and all applicable committees and subcommittees thereof
if, at any time, the Jeereddi/PMCP Group fails to satisfy the Minimum Ownership
Threshold.

 

(v)                                 During the time that the Jeereddi/PMCP
Group, or each member individually, is not obligated to file with the SEC
beneficial ownership reports on Schedule 13D, each member of the Jeereddi/PMCP
Group agrees to promptly notify (but in any event within two (2) business days)
the Company when (i) the Jeereddi/PMCP Group no longer meets the Minimum
Ownership Threshold, or (ii) when they have made purchases of the Company’s
Common stock equal to 1% or more of the Company’s outstanding shares of Common
Stock.

 

2.                                           Standstill Provisions.

 

(a)    For purposes of this Agreement, “Standstill Period” shall mean the period
from the date of execution of this Agreement until the later of (x) the date
that is the first day to submit stockholder nominations for the 2019 annual
meeting of stockholders pursuant to the Company’s Bylaws (the “2019 Advance
Notice Date”) and (y) the date that the New Director no longer serves on the
Board; provided, however, that if the New Director is not re-nominated by the
Board for election at the 2018 Annual Meeting, the Standstill Period shall end
thirty (30) days following the conclusion of the 2018 Annual Meeting; and
provided, further, that if the New Director resigns for any reason prior to the
2019 Advance Notice Date, the Standstill Period shall continue until the 2019
Advance Notice Date.

 

(b)    Each member of the Jeereddi/PMCP Group agrees that during the Standstill
Period, neither it nor any of its controlled Affiliates or controlled Associates
will, and it will cause each of its controlled Affiliates and controlled
Associates not to, directly or indirectly, in any manner:

 

(i)                                     engage in any solicitation of proxies or
consents or become a “participant” in a “solicitation” (as such terms are
defined in Regulation 14A under the Exchange Act) of proxies or consents
(including, without limitation, any solicitation of consents that seeks to call
a special meeting of stockholders), in each case, with respect to securities of
the Company or any securities convertible or exchangeable into or exercisable
for any such securities;

 

(ii)                                  form, join or in any way participate in
any “group” (within the meaning of Section 13(d)(3) of the Exchange Act) with
respect to the Common Stock (other than a “group” that includes all or some of
the persons identified on Exhibit A, but does not include any other entities or
persons not identified on Exhibit A as of the date hereof); provided, however,
that nothing herein shall limit the ability of an Affiliate of any member of the
Jeereddi/PMCP Group to join the Jeereddi/PMCP Group following the execution of
this Agreement, so long as any such Affiliate agrees to be bound by the terms
and conditions of this Agreement;

 

(iii)                               deposit any Common Stock in any voting trust
or subject any Common Stock to any arrangement or agreement with respect to the
voting of any Common Stock, other than any such voting trust, arrangement or
agreement solely among the members of the Jeereddi/PMCP Group and otherwise in
accordance with this Agreement;

 

(iv)                              engage in any short sale or purchase, sale or
grant of any option, warrant, convertible security, stock appreciation right or
other similar right (including, without limitation, any put or call option or
swap transaction) with respect to any security (other than a board-based market
basket or index) that includes, related to or derives any significant part of
its value from a decline in the market price or value of the securities of the
Company;

 

(v)                                 seek, or encourage any person, to submit
nominations in furtherance of a “contested solicitation” for the election or
removal of directors with respect to the Company or seek, encourage or take any
other action with respect to the election or removal of any directors (except as
provided for in Section 1);

 

(vi)                              (A) call or seek to call or request the call
of any meeting of stockholders, including by written consent, (B) seek, alone or
in concert with others, representation on, or

 

3

--------------------------------------------------------------------------------


 

nominate or publicly recommend any candidate to, the Board, except as
specifically set forth in Section 1, (C) seek the removal of any member of the
Board, (D) solicit consents from stockholders or otherwise act or seek to act by
written consent, (E) conduct a referendum of stockholders, (F) make a request
for any stockholder list or other similar Company books and records, (G) make
any proposal for consideration by stockholders at any meeting of stockholders,
or by written consent, (H) make any offer or proposal (with or without
conditions) with respect to any tender offer, merger, acquisition,
recapitalization, restructuring, liquidation, disposition, distribution,
spin-off, asset sale, joint venture or other business combination involving the
Company (an “Extraordinary Transaction”), or encourage, initiate or support any
other third party with respect to any of the foregoing, (I) make any public
communication in opposition to any Extraordinary Transaction approved by the
Board or (J) otherwise acting alone, or in concert with others, seek to control
the governance or policies of the Company.

 

(vii)                           seek to advise, encourage, support or influence
any person with respect to the voting or disposition of any securities of the
Company at any annual or special meeting of stockholders or by written consent,
except in accordance with Section 1;

 

(viii)                        make any public statement other than in support of
the recommendations of the Board regarding how any member of the Jeereddi/PMCP
Group intends to vote or instructing other stockholders how to vote;

 

(ix)                              make any public disclosure regarding any
intent or proposal with respect to the Board, the Company, its management or
policies, any of its securities or assets or agreement that is inconsistent with
the provisions of this Agreement;

 

(x)                                 institute, solicit or join, as a party, any
litigation, arbitration or other proceeding against the Company or any of its
current or former directors or officers (including derivative actions), other
than (A) litigation by the Jeereddi/PMCP Group to enforce the provisions of this
Agreement, (B) counterclaims with respect to any proceeding initiated by, or on
behalf of, the Company or its Affiliates against the Jeereddi/PMCP Group or the
New Director, and (C) the exercise of statutory appraisal rights; provided, that
the foregoing shall not prevent any member of the Jeereddi/PMCP Group from
responding to or complying with a validly issued legal process;

 

(xi)                              enter into any negotiations, arrangements,
understanding or agreements (whether written or oral) with, or advise, finance,
assist, seek to persuade or knowingly encourage, any third party to take any
action or make any statement in connection with any of the foregoing, or make
any investment in or enter into any arrangement with any other person that
engages, or offers or proposes to engage, in any of the foregoing, or otherwise
take or cause any action or make any statement inconsistent with any of the
foregoing;

 

(xii)                           take any action challenging the validity or
enforceability of this Section 2 or this Agreement, or make any request or
submit any proposal to amend the terms of this Agreement other than through
non-public communications with the Company that would not be reasonably
determined to trigger public disclosure obligations for any Party; or

 

(xiii)                        disclose any intention, plan or arrangement
inconsistent with any provision of this Section 2.

 

(c)     Except as expressly provided in Section 1 or Section 2(b), each member
of the Jeereddi/PMCP Group shall be entitled to vote its shares on any other
proposal duly brought before the 2017 Annual Meeting or the 2018 Annual Meeting,
as applicable.

 

(d)    Notwithstanding anything herein to the contrary, nothing in this
Section 2 shall be deemed to in any way restrict or limit the New Director from,
in his capacity as a member of the Board, privately expressing or advocating for
his views to the Company, other members of the Board or during Board meetings.

 

4

--------------------------------------------------------------------------------


 

3.                                           Representations and Warranties of
the Company.

 

The Company represents and warrants to the Jeereddi/PMCP Group that (a) the
Company has the corporate power and authority to execute this Agreement and to
bind it thereto, (b) this Agreement has been duly and validly authorized,
executed and delivered by the Company, constitutes a valid and binding
obligation and agreement of the Company, and is enforceable against the Company
in accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles and (c) the execution, delivery and
performance of this Agreement by the Company does not and will not violate or
conflict with (i) any law, rule, regulation, order, judgment or decree
applicable to the Company, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
the Company is a party or by which it is bound.

 

4.                                                Representations and Warranties
of the Jeereddi/PMCP Group.

 

Each member of the Jeereddi/PMCP Group represents and warrants to the Company
that (a) the authorized signatory of the member of the Jeereddi/PMCP Group set
forth on the signature page hereto has the power and authority to execute this
Agreement and any other documents or agreements to be entered into in connection
with this Agreement and to bind such member thereto, (b) this Agreement has been
duly authorized, executed and delivered by each member of the Jeereddi/PMCP
Group, and is a valid and binding obligation of such member, enforceable against
such member in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (c) the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of the
organizational documents of any member of the Jeereddi/PMCP Group as currently
in effect, (d) the execution, delivery and performance of this Agreement by each
member of the Jeereddi/PMCP Group does not and will not violate or conflict with
(i) any law, rule, regulation, order, judgment or decree applicable to any
member of the Jeereddi/PMCP Group, or (ii) result in any breach or violation of
or constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
such member is a party or by which it is bound, (e) as of the date of this
Agreement, the Jeereddi/PMCP Group is deemed to beneficially own in the
aggregate 1,066,688 shares of Common Stock, (f) as of the date hereof, each
member of the Jeereddi/PMCP Group does not currently have, and does not
currently have any right to acquire or any interest in any other securities of
the Company (or any rights, options or other securities convertible into or
exercisable or exchangeable (whether or not convertible, exercisable or
exchangeable immediately or only after the passage of time or the occurrence of
a specified event) for such securities or any obligations measured by the price
or value of any securities of the Company or any of its controlled Affiliates,
including any swaps or other derivative arrangements designed to produce
economic benefits and risks that correspond to the ownership of Common Stock,
whether or not any of the foregoing would give rise to beneficial ownership (as
determined under Rule 13d-3 promulgated under the Exchange Act), and whether or
not to be settled by delivery of Common Stock, payment of cash or by other
consideration, and without regard to any short position under any such contract
or arrangement), and (g) the Jeereddi/PMCP Group will not, directly or
indirectly, compensate or agree to compensate the New Director for his service
as a nominee or director of the Company with any cash, securities (including any
rights or options convertible into or exercisable for or exchangeable into
securities or any profit sharing agreement or arrangement), or other form of
compensation directly or indirectly related to the Company or its securities.

 

5.                                                Press Release.

 

Promptly following the execution of this Agreement, the Company and the
Jeereddi/PMCP Group shall jointly issue a mutually agreeable press release (the
“Press Release”) announcing certain terms of this Agreement, in the form
attached hereto as Exhibit B. Prior to the issuance of the Press Release and
subject to the terms of this Agreement, neither the Company nor the
Jeereddi/PMCP Group shall issue any press release or public announcement
regarding this Agreement or the matters contemplated hereby without the prior
written consent of the other Party. During the Standstill Period, neither the
Company nor the Jeereddi/PMCP Group shall make any public announcement or
statement that is inconsistent with or contrary to the statements made in the
Press Release, except

 

5

--------------------------------------------------------------------------------


 

as required by law or the rules of any stock exchange or with the prior written
consent of the other Party, and otherwise in accordance with this Agreement.

 

6.                                                Expenses.

 

Each Party shall be responsible for its own fees and expenses in connection with
the negotiation and execution of this Agreement and the transactions
contemplated hereby (including actions in respect of any stockholder meeting
prior to the termination or expiration of this Agreement); provided, however,
that the Company shall reimburse the Jeereddi/PMCP Group for its reasonable,
documented out-of-pocket fees and expenses (including legal expenses) incurred
in connection with the matters related to the negotiation and execution of this
Agreement in an amount not to exceed $25,000.

 

7.                                                Specific Performance.

 

Each of the members of the Jeereddi/PMCP Group, on the one hand, and the
Company, on the other hand, acknowledges and agrees that irreparable injury to
the other Party hereto would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached and that such injury would not be adequately compensable by
the remedies available at law (including the payment of money damages). It is
accordingly agreed that the Jeereddi/PMCP Group (or any of the entities and
natural persons listed in the signature pages hereto), on the one hand, and the
Company, on the other hand (the “Moving Party”), shall each be entitled to
specific enforcement of, and injunctive relief to prevent any violation of, the
terms hereof, and the other Party hereto will not take action, directly or
indirectly, in opposition to the Moving Party seeking such relief on the grounds
that any other remedy or relief is available at law or in equity. This Section 7
is not the exclusive remedy for any violation of this Agreement.

 

8.                                                Severability.

 

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

 

9.                                                  Notices.

 

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); (iii) upon confirmation of receipt, when sent by email (provided
such confirmation is not automatically generated); or (iv) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the Party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

If to the Company:

 

Tuesday Morning Corporation

 

 

6250 LBJ Freeway

 

 

Dallas, TX 75240

 

 

Attention: General Counsel

 

 

Telephone: (972) 387-3562

 

 

Facsimile: (972) 934-7231

 

 

Email: BZeterberg@TuesdayMorning.com

 

 

 

With copies (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

 

300 South Grand Ave., Suite 3400

 

6

--------------------------------------------------------------------------------


 

 

 

Los Angeles, CA 90071

 

 

Attention: Brian J. McCarthy

 

 

Telephone: (213) 687-5070

 

 

Facsimile: (213) 621-5070

 

 

Email: Brian.McCarthy@skadden.com

 

 

 

If to the Jeereddi/PMCP Group or any member thereof:

 

Jeereddi II, LP

 

 

6430 Sunset Boulevard, Suite 1575

 

 

Los Angeles, CA 90028

 

 

Attention: Naveen Jeereddi

 

 

Telephone: (310) 550-7270

 

 

Facsimile: (310) 510-6805

 

 

Email: nj@jeereddi.com

 

 

 

With a copy (which shall not constitute notice) to:

 

Olshan Frome Wolosky LLP

 

 

1325 Avenue of the Americas

 

 

New York, NY 10019

 

 

Attention: Andrew M. Freedman

 

 

Telephone: (212) 451-2250

 

 

Facsimile: (212) 451-2222

 

 

Email: AFreedman@olshanlaw.com

 

10.                               Applicable Law.

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware). Each of the Parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the Parties hereto hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (i) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason, (ii) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by applicable legal requirements, any
claim that (A) the suit, action or proceeding in such court is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is improper
or (C) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts.

 

11.                               Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).

 

12.                               Mutual Non-Disparagement.

 

Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period, or, if earlier, until such time as the other Party or any
of its agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors shall have breached this Section 12, neither it nor any
of its respective agents, subsidiaries, affiliates, successors, assigns,
officers, key employees or directors, shall in any way publicly criticize,
disparage, call into disrepute, or otherwise defame or slander the other Parties
or such other Parties’ subsidiaries, affiliates, successors, assigns, officers
(including any current officer of a Party or a Parties’ subsidiaries who no
longer serves in such capacity following the execution of this Agreement),
directors (including any current director of a Party or a

 

7

--------------------------------------------------------------------------------


 

Parties’ subsidiaries who no longer serves in such capacity following the
execution of this Agreement), employees, stockholders, agents, attorneys or
representatives, or any of their businesses, products or services, in any manner
that would reasonably be expected to damage the business or reputation of such
other Parties, their businesses, products or services or their subsidiaries,
affiliates, successors, assigns, officers (or former officers), directors (or
former directors), employees, stockholders, agents, attorneys or
representatives. This Section 12 shall not limit the ability of any director of
the Company to act in accordance with his or her fiduciary duties or otherwise
in accordance with applicable law.

 

13.                               Confidentiality.

 

The Jeereddi/PMCP Group agrees that it will not, and will cause its Affiliates
and Associates not to, seek to obtain confidential information of the Company
from the New Director, and the New Director agrees to keep confidential and not
publicly disclose the Company’s confidential information, including all
discussions and matters considered in meetings of the Board or Board committees
and subcommittees, unless previously disclosed publicly by the Company.  The
Confidentiality Agreement, dated August 14, 2017, by and among the Company,
Jeereddi Investments LP and PMCP (the “Confidentiality Agreement”), shall
continue in full force and effect.

 

14.                               Entire Agreement; Amendment and Waiver;
Successors and Assigns; Third Party Beneficiaries.

 

This Agreement and the Confidentiality Agreement contains the entire
understanding of the Parties hereto with respect to their subject matter.  There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings between the Parties other than those expressly set
forth herein and in the Confidentiality Agreement.  No modifications of this
Agreement can be made except in writing signed by an authorized representative
of each of the Company and the Jeereddi/PMCP Group. No failure on the part of
any Party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such Party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. The terms and conditions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the Parties hereto
and their respective successors, heirs, executors, legal representatives, and
permitted assigns. No Party shall assign this Agreement or any rights or
obligations hereunder without, with respect to any member of the Jeereddi/PMCP
Group, the prior written consent of the Company, and with respect to the
Company, the prior written consent of an authorized representative of the
Jeereddi/PMCP Group. This Agreement is solely for the benefit of the Parties
hereto and is not enforceable by any other persons.

 

[The remainder of this page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

 

TUESDAY MORNING CORPORATION

 

 

 

 

By:

/s/ Steven Becker

 

Name:

Steven Becker

 

Title:

Chief Executive Officer

 

 

[Signature Page to Agreement]

 

--------------------------------------------------------------------------------


 

Jeereddi II, LP

 

 

 

 

By:

Jeereddi Investments, LP, its

 

 

Investment Manager

 

 

 

 

 

 

 

By:

/s/ Naveen Jeereddi

 

 

Name: Naveen Jeereddi

 

 

Title: Chief Executive Officer

 

 

 

 

 

Jeereddi I, LP

 

 

 

 

By:

/s/ Naveen Jeereddi

 

 

Name: Naveen Jeereddi

 

 

Title: Chief Executive Officer

 

 

 

 

 

Jeereddi Partners, LLC

 

 

 

 

By:

/s/ Naveen Jeereddi

 

 

Name: Naveen Jeereddi

 

 

Title: Chief Executive Officer

 

 

 

 

 

Jeereddi Investments, LP

 

 

 

 

By:

/s/ Naveen Jeereddi

 

 

Name: Naveen Jeereddi

 

 

Title: Chief Executive Officer

 

 

 

 

 

Jeereddi Capital, LLC

 

 

 

 

By:

/s/ Naveen Jeereddi

 

 

Name: Naveen Jeereddi

 

 

Title: Chief Executive Officer

 

 

 

 

 

PMCP I, LP

 

 

 

 

By:

/s/ James T. Corcoran

 

 

Name: James T. Corcoran

 

 

Title: General Partner

 

 

 

 

 

PMCP GP, LLC

 

 

 

 

By:

/s/ James T. Corcoran

 

 

Name: James T. Corcoran

 

 

Title: CEO

 

 

[Signature Page to Agreement]

 

--------------------------------------------------------------------------------


 

Purple Mountain Capital Partners LLC

 

 

 

 

By:

/s/ James T. Corcoran

 

 

Name: James T. Corcoran

 

 

Title: CEO

 

 

 

/s/ Naveen Jeereddi

 

Naveen Jeereddi

 

 

 

 

 

/s/ James T. Corcoran

 

James T. Corcoran

 

 

[Signature Page to Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Jeereddi I, LP

Jeereddi II, LP
Jeereddi Partners, LLC

Jeereddi Investments, LP

Jeereddi Capital, LLC

PMCP I, LP

PMCP GP, LLC

Purple Mountain Capital Partners LLC

Naveen Jeereddi

James T. Corcoran

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PRESS RELEASE

 

--------------------------------------------------------------------------------